                                          Case 3:18-cv-06691-RS Document 208 Filed 02/12/21 Page 1 of 1




                                   1
                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     STEPHEN RUSSELL,                                 Case No. 18-cv-06691-RS (AGT)
                                                        Plaintiff,
                                   8
                                                                                          ORDER REQUESTING IN CAMERA
                                                 v.                                       SUBMISSION OF DOCUMENT
                                   9
                                                                                          WITHHELD ON FIFTH AMENDMENT
                                  10     NIR MAMAN, et al.,                               PRIVILEGE GROUNDS
                                                        Defendants.                       Re: ECF No. 207
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          Having reviewed the parties’ joint discovery letter at ECF No. 207, the undersigned orders

                                  14   Ryan Micheletti to submit the disputed two-page document to the Court for in camera review, via

                                  15   email to agtsettlement@cand.uscourts.gov, by February 16, 2021. Micheletti must

                                  16   simultaneously file a notice of the in camera submission on the docket.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 12, 2021

                                  19
                                                                                                  ALEX G. TSE
                                  20                                                              United States Magistrate Judge
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
